DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 2, recites “a steering mechanism” which is indefinite because it is unclear how the steering mechanism from claim 13 relates to the steering handle from claim 1.  Is the steering mechanism the same structural element as the steering handle?  Is the steering handle a part of the steering mechanism?
Claim 13, lines 5-8, recites “the steering mechanism changes a steering angle of the machine body corresponding to the rotating operation of the steering handle, in accordance with operation of the operation tool” which is indefinite because it is unclear what the Applicant means by the phrase “in accordance with operation of the operation tool”.  How does rotation of the steering handle have anything to do with operation of the operation tool?  As best understood, the function of the steering handle and the steering mechanism has no relation to the operation of the operation tool.
Claim 14 recites the limitation "the devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleedoerfer et al. (DE 102004040975 A1; see provided machine translation).
Regarding claim 1, Kleedoerfer et al. discloses a working machine (the mobile work vehicle in the Abstract) comprising:
a machine body (the overall body of the work vehicle) capable of traveling;
a working device (any part of the working machine can be viewed as a working device) to be attached to the machine body;
a steering handle (1) provided to the machine body and capable of being rotatably operated (1 rotates about 2);
an assist grip (5) attached to the steering handle to assist a rotating operation of the steering handle; and
an operation tool (one of 8, 9, 11, and 12) provided to the assist grip to operate devices provided to the machine body.
Regarding claim 2, Kleedoerfer et al. discloses that the operation tool is located on a side (see the location of 8 or 9) opposite to a base portion (the part of 5 that faces 3) of the assist grip attached to the steering handle.
Regarding claim 3, Kleedoerfer et al.  discloses that the operation tool is located on a side (see the location of 11 or 12) of a base portion (the part of 5 that faces 3) of the assist grip attached to the steering handle.
Regarding claim 4, Kleedoerfer et al. discloses that the operation tool is between a base portion (the part of 5 that faces 3) of the assist grip and a side (7) opposite to the base portion, the base portion being attached to the steering handle (5 is attached to 3 in the figure).
Regarding claim 5, Kleedoerfer et al. discloses that the steering handle includes a grip (3) to steer and a support (4) to support the grip on a rotation axis (the axial centerline of 2); and
the assist grip is attached to the grip (5 is attached to 3 in the figure).
Regarding claim 6, Kleedoerfer et al. discloses that the assist grip is rotatable (Page 4 / Lines 2-3 of the machine translation discloses that element 5 can rotate about element 6).
Regarding claim 7, Kleedoerfer et al. discloses that the operation tool is movable between a plurality of operating positions (5 can be rotated thus 5 can be located between a plurality of operating positions); and
the devices are activated when the operation tool is moved to at least two of the operating positions (Page 2 / Second to last paragraph of the machine translation discloses that the direction of travel can be altered by the steering wheel knob thus the wheels of the vehicle are viewed as the devices and the wheels are moved when the steering wheel knob is rotated).
Regarding claim 8, Kleedoerfer et al. discloses that the devices include a speed shifter (11 can be configured to control any operation; see MPEP 2114) **[to switch a driving direction of the machine body between forward traveling and rearward traveling; and
the speed shifter switches the driving direction of the machine body between the forward traveling and the rearward traveling in accordance with operation of the operation tool]**.
Regarding claim 9, Kleedoerfer et al. discloses that the machine body includes a front wheel (Page 1 discloses that the mobile work vehicle is an industrial truck and trucks are known to have at least one front wheel) and a rear wheel (Page 1 discloses that the mobile work vehicle is an industrial truck and trucks are known to have at least one rear wheel);
the device includes a speed shifter (11 can be configured to control any operation; see MPEP 2114) **[to switch a driving of the machine body between two-wheel driving to drive one of the front wheel and the rear wheel and four-wheel driving to drive both of the front wheel and the rear wheel; and
the speed shifter switches the driving of the machine body between the two-wheel drive and the four-wheel driving in accordance with operation of the operation tool]**.
Regarding claim 10, Kleedoerfer et al. discloses that the device includes a speed shifter (11 can be configured to control any operation; see MPEP 2114) **[to change a propulsive power of the machine body; and
the speed shifter changes the propulsive power in accordance with operation of the operation tool]**.
Regarding claim 11, Kleedoerfer et al. discloses that the devices include a brake assembly (Page 1 discloses that the mobile work vehicle is an industrial truck and trucks are known to have brakes) to brake driving of the machine body; and
**[the brake assembly performs the braking in accordance with operation of the operation tool]**.
Regarding claim 12, Kleedoerfer et al. discloses that the devices include a prime mover (Page 1 discloses that the mobile work vehicle is an industrial truck and trucks are known to have moving devices i.e. engines) to output power; and
**[the prime mover changes a revolving speed in accordance with operation of the operation tool]**.
Regarding claim 13, Kleedoerfer et al. discloses that the devices include a steering mechanism (Page 1 discloses that the mobile work vehicle is an industrial truck and trucks are known to have steering devices) to steer the machine body in accordance with the rotating operation of the steering handle; and
the steering mechanism changes a steering angle of the machine body corresponding to the rotating operation of the steering handle, in accordance with operation of the operation tool (as best understood, the steering mechanism alters the position of the machine body and the operation tool is attached to the steering wheel thus meeting the claim limitation).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kleedoerfer et al. (DE 102004040975 A1; see provided machine translation) in view of Curtis et al. (US 7,591,626 B2).
Regarding claim 14, Kleedoerfer et al. discloses all of the claim limitations, see above, but does not disclose that the devices include a lifter to connect the working device to the machine body to lift the working device; and
the lifter lifts the working device in accordance with operation of the operation tool.
Curtis et al. teaches a working vehicle that includes a lifter (12) to connected to a working device (10) to a machine body (14) to lifting the working device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working machine of Kleedoerfer et al. to have a lifter to connect the working device to the machine body to lift the working device, as taught by Curtis et al., for the purpose of allowing the working machine to lift other implements thereby providing more usability to the working machine.  Once Kleedoerfer et al. is modified by Curtis et al., the lifter would lift the working device in accordance with operation of the operation tool since the operation of the operation tool is an example of intended use/functional language.  See MPEP 2114.
Claims 1-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Komiya et al. (US 7,451,587 B2) in view of Kleedoerfer et al. (DE 102004040975 A1; see provided machine translation).
Regarding claim 1, Komiya et al. discloses a working machine comprising:
a machine body (the body of 1) capable of traveling;
a working device (11) to be attached to the machine body; and
a steering handle (6) provided to the machine body and capable of being rotatably operated.
Komiya et al. does not disclose an assist grip attached to the steering handle to assist a rotating operation of the steering handle; and
an operation tool provided to the assist grip to operate devices provided to the machine body.
Kleedoerfer et al. teaches an assist grip (5) attached to a steering handle (1) to assist a rotating operation of the steering handle; and
an operation tool (one of 8, 9, 11, and 12) provided to the assist grip to operate devices provided to a machine body (the overall body of the work vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering handle of Komiya et al. to have an assist grip attached to the steering handle to assist a rotating operation of the steering handle, and to have an operation tool provided to the assist grip to operate devices provided to the machine body, as taught by Kleedoerfer et al., for the purpose of allowing a user to operate a vehicle with one hand while also allowing vehicle functions to be controlled by the user while controlling the vehicle.
Regarding claim 2, Komiya et al. in view of Kleedoerfer et al. discloses that the operation tool is located on a side (see the location of 8 or 9; Kleedoerfer et al.) opposite to a base portion (the part of 5 that faces 3; Kleedoerfer et al.) of the assist grip attached to the steering handle.
Regarding claim 3, Komiya et al. in view of Kleedoerfer et al. discloses that the operation tool is located on a side (see the location of 11 or 12; Kleedoerfer et al.) of a base portion (the part of 5 that faces 3; Kleedoerfer et al.) of the assist grip attached to the steering handle.
Regarding claim 4, Komiya et al. in view of Kleedoerfer et al. discloses that the operation tool is between a base portion (the part of 5 that faces 3; Kleedoerfer et al.) of the assist grip and a side (7; Kleedoerfer et al.) opposite to the base portion, the base portion being attached to the steering handle (5 is attached to 3 in the figure; Kleedoerfer et al.).
Regarding claim 5, Komiya et al. in view of Kleedoerfer et al. discloses that the steering handle includes a grip (3, Kleedoerfer et al.) to steer and a support (4, Kleedoerfer et al.) to support the grip on a rotation axis (the axial centerline of 2; Kleedoerfer et al.); and
the assist grip is attached to the grip (5 is attached to 3 in the figure, Kleedoerfer et al.).
Regarding claim 6, Komiya et al. in view of Kleedoerfer et al. discloses that the assist grip is rotatable (Page 4 / Lines 2-3 of the machine translation discloses that element 5 can rotate about element 6; Kleedoerfer et al.).
Regarding claim 7, Komiya et al. in view of Kleedoerfer et al. discloses that the operation tool is movable between a plurality of operating positions (5 can be rotated thus 5 can be located between a plurality of operating positions; Kleedoerfer et al.); and
the devices are activated when the operation tool is moved to at least two of the operating positions (Page 2 / Second to last paragraph of the machine translation discloses that the direction of travel can be altered by the steering wheel knob thus the wheels of the vehicle are viewed as the devices and the wheels are moved when the steering wheel knob is rotated; Kleedoerfer et al.).
Regarding claim 8, Komiya et al. in view of Kleedoerfer et al. discloses that the devices include a speed shifter (11 of Kleedoerfer et al. can be configured to control any operation; see MPEP 2114) **[to switch a driving direction of the machine body between forward traveling and rearward traveling; and
the speed shifter switches the driving direction of the machine body between the forward traveling and the rearward traveling in accordance with operation of the operation tool]**.
Regarding claim 9, Komiya et al. in view of Kleedoerfer et al. discloses that the machine body includes a front wheel (a front wheel of the tractor; Komiya et al.) and a rear wheel (a rear wheel of the tractor; Komiya et al.);
the device includes a speed shifter (11 of Kleedoerfer et al. can be configured to control any operation; see MPEP 2114) **[to switch a driving of the machine body between two-wheel driving to drive one of the front wheel and the rear wheel and four-wheel driving to drive both of the front wheel and the rear wheel; and
the speed shifter switches the driving of the machine body between the two-wheel drive and the four-wheel driving in accordance with operation of the operation tool]**.
Regarding claim 10, Komiya et al. in view of Kleedoerfer et al. discloses that the device includes a speed shifter (11 of Kleedoerfer et al. can be configured to control any operation; see MPEP 2114) **[to change a propulsive power of the machine body; and
the speed shifter changes the propulsive power in accordance with operation of the operation tool]**.
Regarding claim 11, Komiya et al. in view of Kleedoerfer et al. discloses that the devices include a brake assembly (the brakes of the tractor; Komiya et al.) to brake driving of the machine body; and
**[the brake assembly performs the braking in accordance with operation of the operation tool]**.
Regarding claim 12, Komiya et al. in view of Kleedoerfer et al. discloses that the devices include a prime mover (the engine of the tractor; Komiya et al.) to output power; and
**[the prime mover changes a revolving speed in accordance with operation of the operation tool]**.
Regarding claim 13, Komiya et al. in view of Kleedoerfer et al. discloses that the devices include a steering mechanism (the structure that operates when the steering wheel is rotated; Komiya et al.) to steer the machine body in accordance with the rotating operation of the steering handle; and
the steering mechanism changes a steering angle of the machine body corresponding to the rotating operation of the steering handle, in accordance with operation of the operation tool (as best understood, the steering mechanism alters the position of the machine body and the operation tool is attached to the steering wheel thus meeting the claim limitation).
Regarding claim 14, Komiya et al. in view of Kleedoerfer et al. discloses that the devices include a lifter (53; Komiya et al.) to connect the working device to the machine body to lift the working device; and
**[the lifter lifts the working device in accordance with operation of the operation tool]**.
Claims 1 and 3-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Crowell et al. (WO 99/14095 A1) in view of Curtis et al. (US 7,591,626 B2).
Regarding claim 1, Crowell et al. discloses a working machine (a construction machine; Page 1 / Line 13) comprising:
a machine body (the overall body of the construction machine) capable of traveling (Page 1 / Lines 33-36);
a steering handle (12) provided to the machine body and capable of being rotatably operated;
an assist grip (42) attached to the steering handle to assist a rotating operation of the steering handle; and
an operation tool (54 or 56) provided to the assist grip to operate devices provided to the machine body.
Crowell et al. does not disclose a working device to be attached to the machine body.
Curtis et al. teaches a working vehicle that includes a working device (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working machine of Crowell et al. to have a working device, as taught by Curtis et al., for the purpose of allowing the working machine to lift other implements thereby providing more usability to the working machine.
Regarding claim 3, Crowell et al. discloses that the operation tool is located on a side (58) of a base portion (the bottom of 42) of the assist grip attached to the steering handle.
Regarding claim 4, Crowell et al. discloses that the operation tool is between a base portion (the bottom of 42) of the assist grip and a side (the top of 42) opposite to the base portion, the base portion being attached to the steering handle.
Regarding claim 5, Crowell et al. discloses that the steering handle includes a grip (14) to steer and a support (16) to support the grip on a rotation axis; and
the assist grip is attached to the grip (see Figure 1).
Regarding claim 6, Crowell et al. discloses that the assist grip is rotatable (Page 4 / Lines 26-28).
Regarding claim 7, Crowell et al. discloses that the operation tool is movable between a plurality of operating positions (when a plurality of the buttons on 54 and 56 are engaged); and
the devices are activated when the operation tool is moved to at least two of the operating positions (Page 5 / Lines 6-29).
Regarding claim 8, Crowell et al. discloses that the devices include a speed shifter (54) to switch a driving direction of the machine body between forward traveling and rearward traveling; and
the speed shifter switches the driving direction of the machine body between the forward traveling and the rearward traveling in accordance with operation of the operation tool (Page 5 / Lines 6-19).
Regarding claim 9, Crowell et al. discloses that the machine body includes a front wheel (Page 1 of the document discloses a construction machine and further discloses machines that operate on roadways, and vehicles that operate of roadways are known to have at least one front wheel thus meeting the claim limitation) and a rear wheel (Page 1 of the document discloses a construction machine and further discloses machines that operate on roadways, and vehicles that operate of roadways are known to have at least one rear wheel thus meeting the claim limitation);
the device includes a speed shifter (54) **[to switch a driving of the machine body between two-wheel driving to drive one of the front wheel and the rear wheel and four-wheel driving to drive both of the front wheel and the rear wheel; and
the speed shifter switches the driving of the machine body between the two-wheel drive and the four-wheel driving in accordance with operation of the operation tool]**.
Regarding claim 10, Crowell et al. discloses that the device includes a speed shifter (54) **[to change a propulsive power of the machine body; and
the speed shifter changes the propulsive power in accordance with operation of the operation tool]**.
Regarding claim 11, Crowell et al. discloses that the devices include a brake assembly (Page 1 of the document discloses a construction machine and further discloses machines that operate on roadways, and vehicles that operate of roadways are known to have brake assemblies thus meeting the claim limitation) to brake driving of the machine body; and
**[the brake assembly performs the braking in accordance with operation of the operation tool]**.
Regarding claim 12, Crowell et al. discloses that the devices include a prime mover (Page 1 of the document discloses a construction machine and further discloses machines that operate on roadways, and vehicles that operate of roadways are known to have engines thus meeting the claim limitation) to output power; and
**[the prime mover changes a revolving speed in accordance with operation of the operation tool]**.
Regarding claim 13, Crowell et al. discloses that the devices include a steering mechanism (10) to steer the machine body in accordance with the rotating operation of the steering handle; and
the steering mechanism changes a steering angle of the machine body corresponding to the rotating operation of the steering handle, in accordance with operation of the operation tool (as best understood, the steering mechanism alters the position of the machine body and the operation tool is attached to the steering wheel thus meeting the claim limitation).
Regarding claim 14, Crowell et al. in view of Curtis et al. discloses that the devices include a lifter (12; Curtis et al.) to connect the working device to the machine body to lift the working device; and
**[the lifter lifts the working device in accordance with operation of the operation tool]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
P. F. Gates (US 1,572,995) discloses a steering wheel that has an auxiliary grip attached to the rim, and the auxiliary grip has a push button switch on one end to operate devices of a vehicle.
Kempf (US 2009/0091469 A1) discloses a vehicle having a steering wheel that has a rotatable auxiliary grip attached to the rim, and the auxiliary grip has a plurality of push buttons to operate devices of the vehicle.
Egan (US 7,621,365 B2) discloses a vehicle having a steering wheel that has an auxiliary grip attached to the rim, and the auxiliary grip has a plurality of push buttons located on multiple sides of the auxiliary grip to operate devices of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656